
	
		II
		109th CONGRESS
		2d Session
		S. 2721
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Schumer (for
			 himself, Mr. Crapo,
			 Mr. Johnson, Mr. Thune, Mr.
			 DeMint, and Mr. Allen)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To simplify the taxation of business
		  activity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Business
			 Activity Tax Simplification Act of 2006.
		2.Removal of certain
			 limitations on the application of Public Law 86–272
			(a)Solicitations
			 with respect to sales and transactions of other than tangible personal
			 propertySection 101 of the
			 Act entitled An Act relating to the power of the States to impose net
			 income taxes on income derived from interstate commerce, and authorizing
			 studies by congressional committees of matters pertaining thereto,
			 approved September 14, 1959 (15 U.S.C. 381 et seq.), is amended—
				(1)in subsection (a)(1) by striking “of
			 tangible” and all that follows through “State; and” and inserting the
			 following: “or transactions, which orders are sent outside the State for
			 approval or rejection and, if approved, are—
					
						(A)in the case of tangible personal property,
				filled by shipment or delivery from a point outside the State; and
						(B)in the case of all other forms of property,
				services, and other transactions, fulfilled from a point outside the State;
				and
						;
				(2)in subsection (c)—
					(A)by inserting or fulfilling
			 transactions after making sales;
					(B)by inserting or transactions
			 after sales the other places it appears; and
					(C)by striking of tangible personal
			 property each place it appears; and
					(3)in subsection (d)(1) by striking the
			 sale of, tangible personal property and inserting a sale or
			 transaction,.
				(b)Application of
			 prohibitions to other business activity taxesTitle I of the Act entitled An Act
			 relating to the power of the States to impose net income taxes on income
			 derived from interstate commerce, and authorizing studies by congressional
			 committees of matters pertaining thereto, approved September 14, 1959
			 (15 U.S.C. 381 et seq.), is amended by adding at the end the following:
				
					105.Beginning with taxable periods beginning on
				or after the first day of the first calendar year that begins after the date of
				the enactment of the Business Activity Tax Simplification Act of 2006, the
				prohibitions of section 101 that apply with respect to net income taxes shall
				also apply with respect to each other business activity tax, as defined in
				section 4 of the Business Activity Tax Simplification Act of 2006. A State or
				political subdivision thereof may not assess or collect any tax which by reason
				of this section the State or political subdivision may not
				impose.
					.
			(c)Effective date
			 of subsection (a) amendmentsThe amendments made by subsection (a) shall
			 apply with respect to the imposition, assessment, and collection of taxes for
			 taxable periods beginning on or after the first day of the first calendar year
			 that begins after the date of the enactment of the Business Activity Tax
			 Simplification Act of 2006.
			3.Jurisdictional
			 standard for State and local net income taxes and other business activity
			 taxes
			(a)In
			 generalNo taxing authority
			 of a State shall have power to impose, assess, or collect a net income tax or
			 other business activity tax on any person relating to such person’s activities
			 in interstate commerce unless such person has a physical presence in the State
			 during the taxable period with respect to which the tax is imposed.
			(b)Requirements
			 for physical presenceFor the
			 purposes of subsection (a), a person has a physical presence in a State only if
			 such person’s business activities in the State include any of the following,
			 collectively and on more than 21 days in the aggregate, during such person’s
			 taxable year:
				(1)Being an individual physically in the
			 State, or assigning one or more employees to be in the State, except that the
			 following shall be excluded in determining whether such 21-day limit has been
			 exceeded:
					(A)Activities in connection with a possible or
			 an actual purchase of goods or services, for consumption by the person’s
			 business.
					(B)Gathering news and covering events for
			 print, broadcast, or other distribution through the media.
					(C)Gathering information needed in order to
			 perform services outside the State.
					(D)Meeting government officials for purposes
			 other than selling goods or services, for consumption by such
			 government.
					(E)Merely attending educational or training
			 conferences, seminars or other similar functions.
					(F)Participating in charitable
			 activities.
					(2)Using the services of an agent (excluding
			 an employee) to establish or maintain the market in the State, if such agent
			 does not perform business services in the State for any other person during
			 such taxable year.
				(3)The leasing or owning of tangible personal
			 property or of real property in the State, except that the following shall be
			 excluded in determining whether such 21-day limit has been exceeded:
					(A)Tangible personal property located in the
			 State for purposes of being assembled, manufactured, processed, or tested by
			 another person for the benefit of the owner or lessee, or used to furnish a
			 service to the owner or lessee by another person.
					(B)Marketing or promotional materials
			 distributed in the State.
					(C)Any property to the extent used ancillary
			 to an activity excluded from the computation of the 21-day period based on
			 paragraph (1) or (2).
					(c)Taxable periods
			 not consisting of a yearIf
			 the taxable period for which the tax is imposed is not a year, then any
			 requirements expressed in days for establishing physical presence under this
			 Act shall be adjusted pro rata accordingly.
			(d)Exceptions
				(1)Domestic
			 business entities and individuals domiciled in, or residents of, the
			 stateSubsection (a) does not
			 apply with respect to—
					(A)a person (other than an individual) that is
			 incorporated or formed under the laws of the State (or domiciled in the State)
			 in which the tax is imposed; or
					(B)an individual who is domiciled in, or a
			 resident of, the State in which the tax is imposed.
					(2)Taxation of
			 partners and similar personsThis section shall not be construed to
			 modify or affect any State business activity tax liability of an owner or
			 beneficiary of an entity that is a partnership, an S corporation (as defined in
			 section 1361 of the Internal Revenue Code of 1986 (26 U.S.C. 1361)), a limited
			 liability company, a trust, an estate, or any other similar entity, if the
			 entity has a physical presence in the State in which the tax is imposed.
				(3)Preservation of
			 authorityThis section shall
			 not be construed to modify, affect, or supersede the authority of a State to
			 bring an enforcement action against a person or entity that may be engaged in
			 an illegal activity, a sham transaction, or any perceived or actual abuse in
			 its business activities if such enforcement action—
					(A)is of a kind customarily used by the State;
			 and
					(B)does not modify, affect, or supersede the
			 operation of any provision of this Act or of any other Federal law.
					(4)Certain
			 activitiesWith respect to
			 the following, subsection (b) shall be read by substituting at least one
			 day for more than 21 days in the aggregate:
					(A)The sale within a State of tangible
			 personal property, if delivery of the property originates and is completed
			 within the State.
					(B)The performance of services that physically
			 affect real property within a State.
					(5)Exception
			 relating to certain performances and sporting eventsWith respect to the taxation of the
			 following, subsection (b) shall be read by substituting at least one
			 day for more than 21 days in the aggregate:
					(A)A live performance in a State, before a
			 live audience of more than 100 individuals.
					(B)A live sporting event in a State before
			 more than 100 spectators present at the event.
					(e)Rule of
			 ConstructionThis section
			 shall not be construed to modify, affect, or supersede the operation of title I
			 of the Act entitled An Act relating to the power of the States to impose
			 net income taxes on income derived from interstate commerce, and authorizing
			 studies by congressional committees of matters pertaining thereto,
			 approved September 14, 1959 (15 U.S.C. 381 et seq.).
			4.DefinitionsThe following definitions apply in this
			 Act:
			(1)Net income
			 taxThe term net income
			 tax has the meaning given that term for the purposes of the Act entitled
			 An Act relating to the power of the States to impose net income taxes on
			 income derived from interstate commerce, and authorizing studies by
			 congressional committees of matters pertaining thereto, approved
			 September 14, 1959 (15 U.S.C. 381 et seq.).
			(2)Other business
			 activity tax
				(A)The term other business activity
			 tax means—
					(i)a tax imposed on or measured by gross
			 receipts, gross income, or gross profits;
					(ii)a business and occupation tax;
					(iii)a franchise tax;
					(iv)a single business tax or a capital stock
			 tax; or
					(v)any other tax imposed by a State on a
			 business measured by the amount of, or economic results of, business or related
			 activity conducted in the State.
					(B)The term other business activity
			 tax does not include a sales tax, a use tax, or a similar tax, imposed
			 as the result of the sale or acquisition of goods or services, whether or not
			 denominated a tax imposed on the privilege of doing business.
				(3)StateThe term State means any of
			 the several States, the District of Columbia, or any territory or possession of
			 the United States, or any political subdivision of any of the foregoing.
			(4)Tangible
			 personal propertyThe term
			 tangible personal property does not include computer software that
			 is owned and licensed by the owner to another person.
			5.Effective
			 dateExcept as provided
			 otherwise in this Act, this Act applies with respect to taxable periods
			 beginning on and after the first day of the first year that begins after the
			 date of the enactment of this Act.
		
